I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/089208 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is November 4, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a reissue application of US Patent 10,154,497 (“’497 Patent”). The ‘497 Patent was filed as US application 13/913648 (‘648 application) on June 10, 2013, entitled “TRANSMISSION OF UPLINK SOUNDING REFERENCE SIGNAL.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘497 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘497 Patent.  Also, based upon the Examiner’s independent review of the ‘497 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 
This action is being issued following Applicant’s response of 10/11/2022 which included 1) claim amendments 2) arguments and 3) drawing corrections.

II. STATUS OF CLAIMS
The ‘497 Patent issued with claims 1-8 (“Patented Claims”).  The Amendment of November 4, 2020, filed with this application cancels claims 2-7 and adds claims 9-20.   The amendment of 10/11/2022 amends claims 1, 9, 13, and 17 and cancels claims 11 and 15.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1, 9-10, 12-14, and 16-20 (“Pending Claims”).
b. Claims 1, 9-10, 12-14, and 16-20 are examined below (“Examined Claims”)


III. AMENDMENT OF 10/11/2022
	The amendment of October 11, 2022 to the claims and drawings has been entered and approved.  

IV. PRIORITY AND CONTINUING DATA
The ‘497 patent has no domestic priority and claims priority under 35 USC 119(a) to Korean Application 10-2012-0062278, filed June 11, 2012, Korean Application 10-2012-00946443, filed August 31, 2012, and Korean Application 10-2012-0141262, filed December 6, 2012.  Because the effective filing date is not after March 16, 2013, the first to file provision of the AIA  while not apply.  Rather, the claims will be examined using the previous first to file sections of 35 USC 102, 103, and 112.  
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.



V. REISSUE DECLARATION
	The declaration filed 11/4/2020 is defective.  Specifically, the declaration states that the error is the failure to clearly define features in patent claim 1 regarding the uplink reference identity.  However, claims 9 and 13 are clearly broader than the patent claims.  In addition, claim 17 is broader in that it does not send an uplink reference signal identity, but rather and SRS reference signal identity.   In a broadening reissue, Applicant must identify a claim that is being broadened and identify specific language that makes the claim too narrow (MPEP 1414 II B).     At present, Applicant has not done this.  Accordingly, the declaration is improper.  
	Applicant should also check the box on the declaration stating that the original patent was filed under 37 CFR 1.46.
Claims 1, 9-10, 12-14, and 16-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
VI. CLAIM OBJECTIONS
	Claims 9 and 13 are objected to because the term SRS has been spelled SRC.  


VII.  REJECTIONS UNDER 35 USC 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 are rejected in that there is no antecedent basis for the reference signal identity.  Both claims only state a reference signal identity, but claim 17 refers to a sounding reference signal identity and an uplink reference signal identity.  Therefore, it is unclear which reference signal identity claims 18 and 19 are referring to.  
Claim 20 is rejected for being contradictory of claim 17.  Claim 20 recites that the one of the periodic and aperiodic SRS is generated using the SRS identity, and the other SRS is generated using the cell identity.  However, claim 17 recites generating includes generating both the periodic SRS and an aperiodic SRS using the SRS identity.  Clarification is required.  


VIII. ALLOWABLE SUBJECT MATTER
Claims 1 9, 10, 12-14, and 16-20 would be allowable if the rejections under 35 USC 112 and 251 were overcome.  
Claim 1 defines over the art of record in that none of the art teaches independently transmitting the uplink channel and an SRS to different transmission/reception points, using the uplink reference signal identity or the physical cell identity according to a type of an uplink transmission, where, when the type of uplink transmission is an uplink channel transmission, 
obtaining the uplink reference signal identity from the received UE-specific configuration information, determining the second transmission/reception point indicated by the uplink reference signal identity, as an uplink channel reception entity, wherein the second transmission/reception point is different from the first transmission/reception point in combination with generating both of the periodic and aperiodic SRS from the physical cell ID, as claimed.  
	Claims 9, 10, 12-14, and 16 define over the art teaches transmitting the uplink channel and the SRS signal to different transmission/reception points, in combination with the SRS signal comprising both a periodic and aperiodic SRS that is generated from the physical channel identity, as claimed.  
	Claims 17-20 define over the art of record in that none of the art teaches transmitting the uplink channel and the SRS to different transmission/reception points, using the uplink reference signal identity or the SRS identity according to a type of an uplink transmission, and when the type of the uplink transmission is an SRS transmission, obtaining, by the user equipment, the SRS identity from the received UE-specific configuration information; generating, by the user equipment, an SRS using the SRS identity, determining, the second transmission/reception point UE-specifically indicated by the SRS identity, as an SRS reception entity, where the second transmission/reception point is different from the first transmission/reception point which has transmitted the UE-specific configuration information to the user equipment, point in combination with generating both of the periodic and aperiodic SRS from SRS identity, as claimed.  

	IX. RESPONSE TO ARGUMENTS
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant has argued that the omitted subject matter has been added to the claims to obviate the 251 rejection of the declaration.  While the amendments overcome the recapture rejection, claims 9 and 13 are still broader than the original claims.  For example, claims 9 and 13 at least omit the limitations that the UE-specific configuration information is received from the first transmission/reception point, that the uplink channel is at least one of a physical uplink shared channel and a physical uplink control channel and the limitation that the first transmission/reception point is different than the second transmission/reception point.  Furthermore, claim 17 is broader in that it claims a different embodiment, as discussed above.   Hence, the declaration is defective for not identifying a claim to be broadened and the language that rendered the claim too narrow.  

X. CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992